Citation Nr: 0026183	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), on appeal from the 
initial grant of benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.  

The appellant appeared at a hearing held at the St. 
Petersburg, Florida, VARO on August 7, 1995.  A transcript of 
that hearing has been associated with the record on appeal.

This case was certified to the Board by the San Juan, Puerto 
Rico, VARO.

In this remand, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The appellant has reported several times that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The claims folder contains a March 31, 
1993 award letter from the SSA.  In January 2000, the RO 
requested all adjudicative determinations and supporting 
medical documentation from the SSA in connection with the 
original award of Social Security disability benefits and any 
subsequent readjudication or reassessment.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
However, the record does not contain any response from the 
SSA.  These records must be obtained in order to properly 
evaluate the appellant's claim.  See Muehl v. West, 13 Vet. 
App. 159, 162 (1999) ("VA should have waited for receipt of 
the SSA records before rendering a decision.").

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain from the Social 
Security Administration the 
administrative decision and underlying 
medical records relied upon in granting 
Social Security disability benefits, as 
well as any records of subsequent 
reassessment.  Once obtained, all 
documents must be incorporated into the 
claims folder.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other records should be 
associated with the claims folder.

2.  Following completion of the requested 
development, the RO should again consider 
the appellant's claim under all 
applicable laws and regulations.  If the 
action remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issue on appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


